  Case 2:21-mj-10198-MAH Document 76 Filed 07/14/21 Page 1 of 1 PageID: 136




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


Timothy M. Donohue – TMD/6606
ARLEO & DONOHUE, L.L.C.
622 Eagle Rock Avenue
West Orange, New Jersey 07052
Tel: (973) 736-8660
Attorneys for Kevin Burton

                                               : Mag. No. 21-10198: (MAH)
 United States,                                :
                                               :
 v.                                            : NOTICE OF MOTION TO MODIFY
                                               : BAIL CONDITIONS
 Kevin Burton                                  :
                                               :
                                               :
                                               :

TO:    United States Attorney’s Office
       District of New Jersey
       970 Broad Street
       Newark New Jersey 07102
       Attn: Keith Travers


       PLEASE TAKE NOTICE that at the earliest date and time available to the Court the

undersigned counsel for Kevin Burton will ask the Court to modify the bail conditions of the

defendant to permit his immediate release on electronic monitoring.

       PLEASE TAKE FURTHER NOTICE that the undersigned will rely upon the Certification

of Counsel attached hereto and that counsel and defendant consent to the hearing in this matter

being handled telephonically so as to permit an expeditious review of this matter.

                                                    ARLEO & DONOHUE, LLC
                                                    Counsel for Defendant

                                                    By: /s/ Timothy M. Donohue
                                                           Timothy M. Donohue
